Citation Nr: 1812251	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for sciatic nerve peripheral neuropathy of the left lower extremity prior to August 30, 2013, and in excess of 10 percent thereafter, to include whether the reduction from 20 to 10 percent as of August 30, 2013 was proper.  

2. Entitlement to an initial rating in excess of 20 percent for sciatic nerve peripheral neuropathy of the right lower extremity prior to August 30, 2013, and in excess of 10 percent thereafter, to include whether the reduction from 20 to 10 percent as of August 30, 2013 was proper.

3. Entitlement to an initial rating in excess of 10 percent for femoral nerve peripheral neuropathy of the left lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for femoral nerve peripheral neuropathy of the right lower extremity.

5. Entitlement to an initial compensable rating for hypertension.

6. Entitlement to service connection for hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II with bilateral cataracts.

9. Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

10. Entitlement to an initial compensable rating for peripheral vascular disease of the right lower extremity prior to August 30, 2013, and in excess of 20 percent thereafter.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. Jurisdiction now resides with Seattle, Washington.

A May 2013 VA Form 9, Substantive Appeal, reflected the Veteran's desire to participate in a hearing before a member of the Board. In April 2017 and May 2017 statements, the Veteran and his representative withdrew the hearing request. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn. 38 C.F.R. § 20.704(d), (e) (2017).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. In his March 2011 Notice of Disagreement, as well as several other times during the appeal period, the Veteran stated that he was unemployed due to his diabetes mellitus, type II. Therefore, the Board has jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page.

The issues of entitlement to an initial increased rating for diabetes mellitus, type II with bilateral cataracts and peripheral vascular disease of the bilateral lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No actual improvement was shown in the Veteran's diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity, and the disability has been manifested by not more than moderate incomplete paralysis of the nerve throughout the appeal period.

2. No actual improvement was shown in the Veteran's diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity, and the disability has  been manifested by not more than moderate incomplete paralysis of the nerve throughout the appeal period.

3. The Veteran's diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity, has been manifested by not more than mild incomplete paralysis of the nerve.

4. The Veteran's diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity, has been manifested by not more than mild incomplete paralysis of the nerve.

5. Throughout the appeal period, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  Although the Veteran takes medication for this condition, he does not have a history of diastolic pressure predominantly 100 or more.

6. The Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes and his assertions of in-service noise exposure are credible and consistent with the circumstances of his military duties as an aircraft mechanic.

7. A bilateral hearing loss disability was not manifested during service, a threshold shift in hearing acuity did not occur during service, sensorineural hearing loss was not shown during the first post-service year, and the most probative evidence indicates that the Veteran's current bilateral hearing loss is not otherwise related to his active service, to include conceded military noise exposure.

8. Tinnitus, which was reported as starting a few years prior to 2009, present off and on before then, but not present in service, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service.





CONCLUSIONS OF LAW

1. The criteria for restoration of a 20 percent rating for diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity, effective August 30, 2013, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.344, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2. The criteria for an initial rating in excess of 20 percent throughout the appeal period for diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3. The criteria for restoration of a 20 percent rating for diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity, effective August 30, 2013, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.344, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for an initial rating in excess of 20 percent throughout the appeal period for diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

6. The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

7. The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).

8. The criteria for service connection for a bilateral hearing loss disability are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

9. The criteria for service connection for tinnitus are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Peripheral Neuropathy

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has separate compensable ratings for right and left lower extremity peripheral neuropathy deemed associated with his diabetes. The separate ratings are discussed in turn, below. The record does not show an impact on the peripheral nerves other than femoral and sciatic, so the remaining rating criteria related to the peripheral nerves are not discussed below as they do not pertain to this case.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Where a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a). Kitchens v. Brown, 7 Vet. App. 320 (1995). 

Where, however, a rating has been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application, and reexaminations disclosing improvement in the disability will warrant reduction in rating. 38 C.F.R. § 3.334(c). If such improvement is shown, to warrant reduction it must also be determined that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413 (1993) (citing 38 C.F.R. § 4.10). 

The Veteran's right and left lower extremity ratings related to the sciatic nerve were initially rated as 20 percent disabling and decreased to 10 percent disabling, effective August 30, 2013. The sciatic nerve disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under this rating criteria, incomplete paralysis of the sciatic nerve warrants a 10 percent rating if it is mild, 20 percent rating if it is moderate, a 40 percent rating if it is moderately severe, or a 60 percent rating if it is severe with marked muscular dystrophy. An 80 percent rating is warranted if the paralysis is complete (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or, vary rarely, lost). 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran has separate 10 percent disability ratings for right lower extremity and left lower extremity diabetic peripheral neuropathy affecting the femoral nerve. He is rated for this disability under 38 C.F.R. § 4.124a, Diagnostic Code 8526. Under this rating criteria, incomplete paralysis of the femoral nerve warrants a 10 percent rating if it is mild, 20 percent rating if it is moderate, and a 30 percent rating if it is severe. Complete paralysis of the femoral nerve (paralysis of the quadriceps extensor muscles) warrants a 40 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8526.

The Veteran was afforded a VA examination in January 2010. The examiner diagnosed moderately severe neuropathy. The examiner noted motor function was 5/5 on the bilateral lower extremities. The Achilles reflex was totally absent on the right and only trace with maximal augmentation on the left. The left patellar reflex was absent, except trace with augmentation. Scratch sensation was abrasive distal to the ankles bilaterally. Touch sensation was intact on all toes. Pinprick sensation was intact on both lower extremities. Two-point discrimination was slightly widened on both feet. Vibratory sense was decreased to seven seconds on the right first toe and was absent on the left first toe, but was present at the distal metatarsal head. Temperature sensation was intact on both feet. Proprioception was 70 percent reduced on the right large toe, and 30 percent reduced on the left large toe. The examiner noted that the Veteran's diabetic neuropathy had reached the point where his sense of balance was substantially impaired and his lack of sensation in the lower extremities would make it difficult to handle commercial driving where pressure on foot pedals was critical at all times.

February 2011 VA treatment records showed the beginning of neuropathy, grade I, but no persistent neuropathy. No numbness or tingling when staying in the house over toes.

A March 2011 VA treatment record showed reports of neuropathy, and a reduction in a medication for the treatment of his cancer due to the report of neuropathy.
April 2011 VA treatment records showed a reduced dose of the medication for the treatment of his cancer due to increasing neuropathy. There was a little bit of tingling over toes, tips only, that would come and go.
May 2011 VA treatment records showed the removal of a medication for the treatment of his cancer due to increasing neuropathy, and numbness and tingling in his bilateral feet, especially by his big toe.

An August 2011 VA treatment record showed all toes were numb and felt cold all the time, and the balls of his feet were numb as well. 

A September 2011 VA treatment record showed numbness over bilateral feet that would come and come, but was no longer persistent.

A December 2011 VA treatment record showed numbness over feet and still some numbness over bottoms of bilateral feet.

A February 2012 VA treatment record showed the Veteran complained of difficulty walking due to the neuropathy in the bottom of his feet.

A March 2012 VA treatment record showed the Veteran complained his diabetic neuropathy had worsened. There was numbness on both sides over bottoms of bilateral feet that would come and go.

A September 2012 VA treatment record showed numbness over toes and bottoms of feet on both sides that was persistent and worse in cold weather, but slowly improving.

A January 2013 VA treatment record showed the Veteran's feet were tingly or numb.

A March 2013 VA treatment record showed tingling over all the toes and bottoms of the bilateral feet. 

The Veteran was afforded another VA examination in August 2013. The Veteran reported onset in 2010 that began with gradually progressive tingling, pain, and numbness of both feet that has worsened. There was mild constant and intermittent pain and moderate numbness in the bilateral lower extremities. Muscle strength testing was all normal and there was no muscle atrophy. Deep tendon reflexes of the bilateral knees and ankles were 1+, hypoactive. Sensation for light touch was decreased in the lower leg and ankle and foot and toes. There were no trophic changes and the Veteran's gait was normal. The examiner noted mild, incomplete paralysis of the bilateral lower extremity sciatic nerve.

An October 2013 VA treatment record showed numbness over feet and tingling and stinging up to lower legs on both sides.

An April 2014 VA treatment record showed numbness over whole feet and mostly toes on both sides that was persistent.

A September 2014 VA treatment record noted the Veteran complained of pain and numbness in his legs.

An October 2014 VA treatment record showed tingling on both thighs, but mostly on the left anterior upper thigh. There was also numbness over toes on both sides that was persistent. 

The Veteran was afforded another VA examination in March 2015. The Veteran reported the onset of symptoms was in 2008 and that the condition had worsened. The examiner noted moderate bilateral lower extremity constant pain, intermittent pain, paresthesias and /or dyesthesias, and numbness. Muscle strength and deep tendon reflexes were all normal. Sensation to light touch was decreased in the bilateral ankle and lower leg, as well as foot and toes. Position sense and vibration sense was decreased in the bilateral lower extremities. There was no muscle atrophy or trophic changes. The examiner noted the sensation to light touch for the bilateral upper anterior thigh was normal. The examiner noted mild, incomplete paralysis of the bilateral lower extremities sciatic nerve. The examiner also noted mild, incomplete paralysis of the bilateral lower extremities femoral nerve. The examiner noted the functional impact of the bilateral lower extremity peripheral neuropathy was an interference with walking, standing, and balance.

May 2015 VA treatment records noted the Veteran complained his neuropathy was getting worse. There was decreased sensation and decreased pulses of the diabetic feet.

An October 2016 VA treatment record noted the Veteran's neurological examination showed strength equal and adequate bilaterally, sensation to light touch intact, and normal gait.

The Board notes initially that the due process protections of 38 C.F.R. § 3.105 do not apply to the reductions in evaluation in this case, as the Veteran's overall disability compensation remained unchanged at the time of the reduction. 38 C.F.R. § 3.105(e). Moreover, as the 20 percent evaluations were in place for less than five years, they are not considered stabilized, and are subject to immediate reduction when shown warranted on VA re-examination. 38 C.F.R. §  3.344(c).

However, the Board finds here that no reduction for either sciatic nerve rating was factually warranted based on the evidence of record. The initial grants of service connection included assignment of 20 percent ratings for the left and right lower extremity sciatic neuropathy, effective August 31, 2009.  A January 2010 VA examination report showed complaints and clinical findings consistent with sensory impairment of the lower extremities to include pain in the lower legs and right big toe, as well as dysesthetic sensation in the bilateral ankles. Touch sensation was intact to all toes and bilateral lower extremity pinprick Knee and ankle reflexes were decreased. As a result, his sense of balance was substantially impaired.  An initial 20 percent rating was therefore assigned.

A VA examination dated August 30, 2013, noted the Veteran complained of pain, numbness, and tingling of the lower extremities, and clinical examination revealed decreased light touch sensation of the lower legs, ankle, toes and feet. Reflexes were also reduced at the knees and ankles.  Similarly, a VA examination dated March 20, 2015, noted the Veteran complained of pain, numbness, and tingling of the lower extremities, and clinical examination revealed decreased light touch sensation of the lower legs, ankle, toes and feet. His position sense was decreased which impaired his balance. 
The Board finds that the reported impairments on the January 2010, August 2013 and March 2015 examinations are substantially the same, showing some degree of sensory impairment, decreased reflexes of the lower extremities, and impaired balance. The degree of motor function impairment appears similar on examinations, and the Veteran was noted to have impaired balance. 

The overall disability picture presented, which notably is described in much the same terminology, has remained constant, and therefore no reduction was warranted effective August 30, 2013.  Resolving all doubt in the Veteran's favor, the 20 percent initial ratings for left and right lower extremity peripheral neuropathies of the sciatic nerve are restored.

That stated, an initial rating higher than the currently assigned 20 percent is not warranted at any time during the period under review.  Indeed, although the January 2010 VA examiner diagnosed moderately severe neuropathy, the Board notes the Veteran's sciatic nerve involvement was wholly sensory, and therefore the rating should be at most the moderate degree, warranting a 20 percent rating under Diagnostic Code 8520.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). These sensory debilitations have been shown to exist throughout the appeal period.  At no time has any physician identified more severe symptoms to include muscle atrophy, and the Veteran does not indicate as much. As noted above, VA examiners in August 2013 and March 2015 have noted the Veteran's sciatic nerve impairment to be mild in degree.  The Board has taken into account the Veteran's objective test results and lay observations of impairment in restoring the initial 20 percent rating.  However, because only sensory impairment is demonstrated during the period under review, an initial rating in excess of 20 percent is not warranted.

With respect to femoral nerve impairment, the Board finds no evidence that is contrary to the March 2015 examiner's conclusion that the symptoms of incomplete paralysis of the lower extremities are mild in degree.  The Veteran's normal sensation to light touch of the bilateral upper anterior thighs lends support to the finding that this condition is mild. Under Diagnostic Code 8526, mild incomplete paralysis of the femoral nerve warrants a 10 percent rating. The rating criteria allow for a 20 percent rating for moderate impairment. There is no indication of atrophy and the muscle strength testing was normal. The deep tendon reflexes were no longer absent. The Board notes that the Veteran complained of worsening neuropathy in May 2015, but subsequent neurological examination did not indicate worsened symptomatology. Thus, the Board finds the symptoms described most closely approximate mild impairment, such that the 10 percent ratings presently in place, effective the date of the March 2015 examination, are appropriate. 

Hypertension

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an initial compensable rating for his service connected hypertension.

Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling. 38 C.F.R. § 4.104. Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling. 38 C.F.R. § 4.104, Diagnostic Code 7101. Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling. Id. Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling. Id. Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104.

The Veteran was afforded a VA examination in January 2010. The Veteran reported that he was diagnosed with hypertension about eight years prior, around the same time he was diagnosed with diabetes mellitus, type II. At the time of examination, he was taking 10 mg of Lisinopril daily. The examiner noted that the Veteran's blood pressure remained well within the normal range during the previous two years, with the exception of one reading of 142/80. The examiner further noted that the Veteran had been on antihypertensive medication during that entire period. The examiner did not mention whether the Veteran's activities of daily living were affected by hypertension. On physical examination, his blood pressure readings were 84/54 and 104/64. 

In August 2010, a VA treatment record showed the Veteran's blood pressure reading at 160/81.

In October 2010 VA treatment records, the Veteran's systolic blood pressure readings varied from 119-168, and his diastolic readings varied from 60-83.

In August 2011, a VA treatment record showed the Veteran's blood pressure reading at 142/101. This was the only reading in the entire claims file where the Veteran had a diastolic blood pressure reading over 100. 

In December 2011, VA treatment records showed the Veteran's blood pressure reading at 195/83.

The Veteran was afforded another VA examination in August 2013. The Veteran reported onset of his hypertension in 2010 with elevated blood pressure readings. At the time of examination he was taking losartan. The examiner noted that the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more, but then stated that the frequency and severity of diastolic blood pressure elevation was unknown. The Veteran's hypertension did not impact his ability to work. On physical examination, his blood pressure readings were 120/66, 128/64 and 130/62.

The Veteran was afforded another VA examination in March 2015. The Veteran reported onset of hypertension symptoms in 2008 due to high blood pressure. At the time of examination he was taking losartan and doxazosin. The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more. The Veteran's hypertension did not impact his ability to work. On physical examination, his blood pressure readings were 120/78, 118/78 and 120/80.

The record contains no fewer than 50 blood pressure readings, including VA treatment records and the VA examination reports. Although the Veteran has required continuous medication for blood pressure control throughout the appeal period, there is only one reading in August 2011 of diastolic pressure at or above 100mm and three readings of systolic pressure at or above at or above 160mm in August 2010, October 2010, and December 2011.  The evidence of record does not demonstrate a prior history of diastolic pressure predominantly at or above 100mm.  

Thus, while there are isolated elevated readings, and continuous medication, the totality of the evidence does not show a history of diastolic pressure predominantly at or above 100mm. In order to warrant a compensable rating for service-connected hypertension, the Veteran would need both continuous medication for control of hypertension and a history of diastolic pressure predominantly 100 or more.  That history is simply not shown by the record.

Accordingly, the preponderance of evidence is against the claim for an initial compensable rating for hypertension; there is no doubt to be resolved; and an increased rating is not warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.





Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss disability and tinnitus are due to military noise exposure associated with his duties as a light weapons infantryman.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss and tinnitus, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, the first two elements necessary to establish service connection for bilateral hearing loss and tinnitus are met. Audiometric testing on VA examination in November 2009 revealed impaired hearing within the meaning of 38 C.F.R. § 3.385 for VA compensation purposes; the diagnosis was sensorineural hearing loss in each ear. The Veteran himself is competent to report the presence of tinnitus.  The evidence of record also supports the conclusion that the Veteran incurred an in-service "injury" involving noise exposure associated with his military duties as a light weapons infantryman. Therefore, the Board finds the Veteran's reports of military noise exposure credible and consistent with his military service and concedes such noise exposure.  

Accordingly, the issue in this case is whether the Veteran's current bilateral hearing loss and tinnitus are related to his conceded military noise exposure.
Turning to the evidence, the Veteran's service treatment records are silent for complaints or findings related to hearing loss or tinnitus. During service, he underwent audiology examinations at enlistment and separation. In an October 1966 enlistment report of medical history, the Veteran denied currently or ever having hearing loss, running ears, or ear trouble. He identified his usual occupation as "laborer" for a period of four months. 

Prior to January 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units. In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
Therefore, after converting the October 1966 audiometric examination results from ASA to ISO-ANSI standards, pure tone thresholds at entry, in decibels, were shown as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The Veteran's May 1969 separation examination listed all pure tone thresholds at separation as 15 decibels and included a notation that the audio was not functioning.

During the November 2009 VA audiological examination, the Veteran reported having hearing loss "years ago when working in the mills." He also noticed trouble hearing his wife in his truck in 1999. He did not recall hearing problems in active service. He reported a history of ear infections when he was ill. He had earaches as a child and as an adult. He denied a history of hearing loss in his family and had never worn hearing aids. He had been dizzy on occasion as he got older. He reported active service of two years as an infantryman and squad leader. He served one year in Korea in the demilitarized zone. He reported working in the mills for a year prior to service and for 30 years after service. He stated it was a noisy environment and that he used hearing protection most of the time. He then drove a truck for ten years. He reported bird hunting every year without the use of hearing protection. Regarding tinnitus, the Veteran stated it had been occurring constantly for the past few years, and initially occurred intermittently, but did not occur in service. The diagnosis was bilateral high frequency sensorineural hearing loss and persistent tinnitus.

Following a review of the claims file, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by the military noise exposure. In support of the conclusion, the audiologist explained that the Veteran's enlistment and separation hearing tests were normal bilaterally which did not support noise-induced hearing loss during service. However, the examiner noted that it was doubtful that either of the examinations were reliable because the same hearing thresholds were recorded at all frequencies in both ears. Despite this, the examiner opined that the Veteran's hearing loss was less likely than not caused by noise exposure in service due to the Veteran's own statements that indicated that hearing loss had a later onset and was not present during service. The examiner also noted the Veteran's 30 years of working at the mill in a noisy environment without the constant use of ear protection, as well as the yearly bird hunt without ear protection. The examiner then opined that the 30 years of working in the mills was more damaging to the Veteran's hearing than the two years in service.

Regarding the reported tinnitus, the audiologist opined it was less likely as not caused by or a result of military service. The examiner based this opinion on the Veteran's own statements that indicated tinnitus had a later onset and was not present during service. The examiner also noted the Veteran's 30 years of working at the mill in a noisy environment without the constant use of ear protection, as well as the yearly bird hunt without ear protection. The examiner then opined that the 30 years of working in the mills was more damaging to the Veteran's hearing than the two years in service.
In an August 2013 VA audiological evaluation, the Veteran reported that his hearing had worsened. He reported constant bilateral tinnitus had been present for many years. He reported a history of military noise exposure, a history of occupational noise exposure working at a mill for 27 years, and a history of recreational noise exposure from motorcycles and hunting. The audiologist noted the Veteran was not a candidate for hearing aids due to only mild hearing loss at 4000 Hz.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss or tinnitus were incurred in service or otherwise related to military service, including the conceded noise exposure.

Audiometric testing data in service do not meet the regulatory threshold requirements for a hearing disability either at enlistment or separation and the records are silent for any reports of hearing problems, to include tinnitus.  

The Board emphasizes that the Veteran's reports of in-service noise exposure are credible. That an injury such due to acoustic trauma occurred in service, however, is not enough to establish service connection. Rather, there must be chronic disability resulting from that in-service injury or disease. Notably, the Veteran told the VA examiner that he did not recall hearing loss or tinnitus in service. He placed the onset of hearing loss years prior while working in the mills, or alternatively, while in his truck in 1999. Additionally, the Veteran told the VA examiner constant tinnitus began a few years prior to the November 2009 examination, and was intermittent before that time. Based on these facts, the evidence of record suggests a post-service inception and cause of the hearing loss and tinnitus disabilities.

Turning to the medical opinion evidence, the Board finds the conclusions of the VA examiner to be of significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record, detailed examination findings, and consideration of the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Indeed, the examiner deemed it medically significant that the Veteran did not experience hearing loss or tinnitus during service, and that the Veteran's extensive post-service noise exposure was more likely the cause of his current hearing loss and tinnitus disabilities.  

Finally, the Board recognizes that the Veteran has contended his hearing loss and tinnitus were caused by his active service.  Although competent to attest to observable symptoms, the Veteran has not shown he has the training or medical expertise to competently link his current disabilities to his in-service noise exposures.  The above-referenced VA examiner took the Veteran's assertions into account and rendered a negative nexus opinion based largely on the Veteran's own indication of post-service onset, and his experience of upwards of 30 years of significant post-service noise exposure.  The examiner provided a medical explanation for his conclusion, and the Board finds the trained opinion of the VA examiner to be more probative than that of the Veteran.  The Board adds that the Veteran has not asserted that he has experienced hearing loss and tinnitus since service, and the medical evidence does not indicate as much.  Thus, there is no showing of a continuity of symptoms warranting service connection under the provisions of 38 C.F.R. § 3.303(b). 

In sum, for the reasons discussed above, the Board finds that the evidence is against a finding that the Veteran's hearing loss and/or tinnitus disabilities had their onset in, or are otherwise related to the Veteran's period of service, to include in-service acoustic trauma.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of a 20 percent rating for diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity, effective August 30, 2013, is granted.

An initial rating in excess of 20 percent for diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity, is denied.

Restoration of a 20 percent rating for diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity, effective August 30, 2013, is granted.

An initial rating in excess of 20 percent for diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity, is denied.

An initial rating in excess of 10 percent for diabetic peripheral neuropathy affecting the femoral nerve, left lower extremity, is denied. 

An initial rating in excess of 10 percent for diabetic peripheral neuropathy affecting the femoral nerve, right lower extremity, is denied. 

An initial compensable rating for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the Veteran's claim for a disability rating in excess of 20 percent for diabetes mellitus, type II with bilateral cataracts, the evidence is unclear whether the Veteran requires a regulation of activities. A March 2015 VA examination showed the Veteran's diabetes required an insulin schedule and a diabetic diet, but also required regulation of activities as part of medical management of his diabetes. However, the example given was an inability to walk very far without taking a break to sit and get weight off his legs. This example does not comport with the definition of avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes. Therefore, clarification of regulation of activities that are in line with this definition should be sought on remand.

Additionally, at his March 2015 VA examination, the Veteran's bilateral preoperative cataracts were asymptomatic and did not contribute to a decrease in visual acuity or other visual impairment. A June 2016 VA ophthalmology note reflected an assessment of presurgical cataracts OU that were mildly affecting vision and were symptomatic.

Given the indication of possible worsening of the Veteran's symptoms involving the eyes, and as the current disability rating for diabetes considers both the symptoms and impairments caused by diabetes and bilateral cataracts, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected diabetes mellitus, type II with bilateral cataracts. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the claims for increased ratings for the Veteran's peripheral vascular disease of the right and left lower extremities, the March 2015 VA examiner did not perform ankle/brachial index testing, instead noting that such testing had been performed previously. The Board does note that testing was also conducted during January 2010 and August 2013 VA examinations. As the schedular criteria under which the Veteran's condition is being evaluated reflect the possibility of a higher rating based on ankle/brachial index testing, see 38 C.F.R. § 4.104, Diagnostic Code 7114, the Board finds that findings during a current VA examination would be helpful in the Board's consideration of the Veteran's claims.

Regarding the claim for a TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment. The matter of TDIU is therefore inextricably intertwined with the currently open claims for increased evaluations. Harris v. Derwinski, 1 Vet. App. 180 (1991). Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Schedule the Veteran for a VA examination or examinations to determine the severity of his diabetes mellitus, type II with bilateral cataracts. The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

After a complete review of the claims file and examination the VA examiner should respond to the following:

(a) Determine whether the Veteran's diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes. Address any lay statements in this regard. 

(b) Discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

(c) Indicate the severity of the service connected bilateral cataracts and whether they affect his visual acuity.


A thorough explanation must be provided for all opinions rendered. 

3. Schedule the Veteran for a VA artery and veins examination to determine the current severity of his peripheral vascular disease of the right and left lower extremities. The claims file must be reviewed in conjunction with the examination. All indicated tests and studies should be performed and the results reported in detail. Specifically, the examiner is asked to provide specific findings as to the ankle/brachial index of the Veteran's lower extremities. [Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure]. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. The rationale for any opinion offered should be provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any of the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


